Citation Nr: 1729895	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  10-48 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a separate disability rating in excess of 20 percent for instability of the left knee under 38 C.F.R. § 4.71a, Diagnostic Code 5257 effective from May 7, 2014 onward, in combination with a separate rating for status post knee replacement under 38 C.F.R. § 4.71a, Diagnostic Code 5055.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that rating decision, the RO confirmed and continued previously assigned 10 percent disability ratings for the service-connected degenerative joint disease of the left knee and the right knee; and, assigned a separate 10 percent disability rating for instability of the left knee.  The Veteran maintains higher ratings are warranted.  

After receiving the Veteran's substantive appeal to the Board, the RO issued a rating decision in April 2011 which increased the Veteran's service-connected left 
knee disability (rated under Diagnostic Code 5010-5260) from 10 percent to 20 percent, effective from August 31, 2010; and then further increased the disability rating to 30 percent effective from December 7, 2010.  

In November 2012, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is of record.  

The Veteran underwent a total left knee replacement in July 2013.  In a December 2013 rating decision, the RO assigned a temporary total (100 percent) disability rating under 38 C.F.R. § 4.30 effective from July 12, 2013 through September 30, 2013, based on surgical treatment necessitating convalescence.  The RO also confirmed and continued the previously assigned 30 percent disability rating under Diagnostic 5010-5260, effective from October 1, 2013, following the termination of the 100 percent temporary total rating.  

In February 2014 the Board remanded the case to the RO for further development and adjudicative action.  Before the case was returned to the Board, the RO issued another rating decision in April 2014 which found that the December 2013 rating decision contained a clear and unmistakable error by erroneously assigning an effective date of October 1, 2013 for the reduction of the temporary total rating following convalescence from a total knee replacement.  The RO explained that following the left knee replacement, the RO should have recharacterized the Veteran's left knee disability as status post total left knee replacement and begun rating the disability under Diagnostic Code 5055, which rates prosthetic replacement of the knee joint as 100 percent disabling for one year following implantation of the prosthesis, and then rates the disability at a minimum of 30 percent and a maximum of 60 percent depending on the severity of the residuals.  Thus, the RO recharacterized the Veteran's disability as status post knee replacement and assigned a 100 percent rating under Diagnostic Code 5055 effective from July 12, 2013 through August 31, 2014 and a 30 percent rating thereafter.  In so doing, the RO discontinued rating the Veteran's left knee disability as arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260 and discontinued the assignment of a separate rating under Diagnostic Code 5257 for instability; and, began rating the disability under Diagnostic Code 5055 effective on July 12, 2013, the date of the left knee replacement surgery.  

In a June 2014 rating decision, the Appeals Management Center assigned a separate 20 percent disability rating for the service-connected instability of the left knee, effective from May 7, 2014.  

In a January 2017 decision, the Board denied a rating in excess of 10 percent for the service-connected left knee disability prior to January 9, 2010, granted an increased rating to 30 percent from January 9, 2010 through December 6, 2010, and denied a rating in excess of 30 percent from December 7, 2010 to July 12, 2013.  The Board also denied a separate disability rating in excess of 10 percent for the associated left knee instability prior to July 12, 2013.  The Board denied a disability rating in excess of 10 percent for the service-connected right knee disability; and, denied a rating in excess of 30 percent for the service-connected status post left knee replacement from September 1, 2014 onward.  Those issues are therefore not currently before the Board.

In January 2017, the Board remanded the remaining issue on appeal of entitlement to a separate disability rating in excess of 20 percent for instability of the left knee from May 7, 2014 onward.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In April 2017, the Veteran submitted additional claims for consideration by the RO.  See April 2017 VA Form 21-526EZ.  The Board does not currently have jurisdiction over these claims, and they are therefore referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As noted in the January 2017 remand, the RO issued a rating decision in April 2014 which corrected a previous error with respect to the ratings assigned following the Veteran's left knee replacement.  Specifically, the April 2014 rating decision extended the previously assigned 100 percent rating until September 1, 2014, the full one-year period following convalescence after the left knee replacement surgery.  Likewise, the RO explained that the Veteran's left knee disability was more appropriately rated under Diagnostic Code 5055 going forward, effective from July 12, 2013, rather than under Diagnostic Code 5003 or 5010 for arthritis.  In so doing, the RO found that it would not be appropriate to continue the separate rating for instability of the left knee under Diagnostic Code 5257 because the Veteran's knee replacement surgery corrected that condition.  Thus, the RO discontinued the 10 percent rating for the left knee instability effective from July 12, 2013, the date of the left knee replacement surgery.  

However, during the time period when the case was sitting at the Appeals Management Center (AMC) following the Board's February 2014 remand, the AMC issued a rating decision in June 2014 which, in essence, assigned a separate 20 percent rating for left knee instability effective from May 7, 2014, presumably based on findings from a May 2014 VA examination showing some instability of the left knee.  

This latter determination by the AMC was contradictory with the RO's former determination in April 2014 that discontinued a separate compensable rating for instability of the left knee on the date the Veteran underwent a left knee replacement because a single rating under Diagnostic Code 5055 contemplates all residuals following a knee replacement.  In other words, the AMC assigned a separate rating for instability under Diagnostic Code 5257, in combination with, or in addition to, a separate rating under Diagnostic Code 5055, even though the RO previously discontinued a separate rating for instability under Diagnostic Code 5257 and explained why it undertook that action.  

In light of the conflicting findings, the Board remanded the matter for clarification.  In the remand, the Board referred to an August 2014 annotation in the Veteran's electronic claims file, which suggested that an RO representative noted the discrepancy and indicated that it was a clear and unmistakable error (CUE) for the AMC to grant a separate 20 percent rating for left knee instability in combination with the 30 percent rating assigned following knee replacement.  

In response to the Board's request for clarification, the RO issued a rating decision in February 2017 proposing to sever service connection for instability of the left knee.  In March 2017 correspondence, the RO notified the Veteran of the proposed severance and explained why the severance was warranted.  The Veteran did not timely request a hearing regarding this matter, and has not provided any evidence or argument to date as to why the RO should not move forward with the severance.  

Nonetheless, the claims file does not reflect that the proposed severance became final, and the AOJ did not issue a supplemental statement of the case before returning the case to the Board.  This matter must be resolved by the AOJ before the Board can issue its decision.  More specifically, if the RO severs service connection for left knee instability from May 7, 2014 onward, then there would exist no justiciable case or controversy as to whether a higher rating for instability is warranted as of that date.  However, if the RO determines that severance is not warranted, then the RO is obligated to readjudicate the claim for a rating in excess of 20 percent for the service-connected left knee instability from May 7, 2014 onward; and, if any benefit sought on appeal is denied, the RO is then obligated to issue a supplemental statement of the case before returning the case to the Board.  See January 2017 Board remand directives.  

Importantly, a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Additionally, where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:


1.  Adjudicate the inextricably intertwined issue of the propriety of the assignment of a separate 20 percent disability rating for instability of the left knee in combination with a rating under Diagnostic Code 5055 from May 7, 2014 onward, including but not limited to, whether the February 2017 proposed severance of service connection for left knee instability results in a final severance.  

2.  Following the disposition of #1 above, and following any additional development deemed appropriate, readjudicate any remaining claim on appeal, including, if the assignment of a separate disability rating for left knee instability is found proper following the assignment of a rating under Diagnostic Code 5055 (i.e. not severed), entitlement to a disability rating in excess of 20 percent for the service-connected left knee instability from May 7, 2014 onward.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



